Citation Nr: 9932929	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-12 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for 
tinnitus.

3.  Entitlement to service connection for avitaminosis.

4.  Entitlement to service connection for beriberi.

5.  Entitlement to service connection for helminthiasis.

6.  Entitlement to service connection for pellagra.

7.  Entitlement to service connection for psychosis.

8.  Entitlement to service connection for post-traumatic 
osteoarthritis.

9.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

10.  Entitlement to service connection for peptic ulcer 
disease (PUD).

11.  Entitlement to service connection for peripheral 
neuropathy.

12.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated 70 
percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945, including a period as a prisoner of war (POW).

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1996 RO decision which granted an increased 50 
percent rating for service-connected PTSD, determined that 
new and material evidence had not been presented sufficient 
to reopen previously denied claims for service connection for 
bilateral hearing loss and tinnitus, and denied service 
connection for avitaminosis, beriberi, helminthiasis, 
pellagra, a psychosis, post-traumatic osteoarthritis, IBS, 
PUD, and peripheral neuropathy.  The veteran appealed all of 
the above determinations, and appealed for an increased 
rating for service-connected PTSD.  In a September 1998 
decision, the RO granted an increased 70 percent rating for 
service-connected PTSD, effective February 7, 1997, and 
granted a total disability compensation rating based on 
individual unemployability (TDIU rating).

In RO decisions dated in March 1997 and September 1998, the 
RO denied service connection for a right shoulder disability 
and a heart condition, and determined that new and material 
evidence had not been presented to reopen claims for service 
connection for a left shoulder disability, a right ankle 
disability, back strain, and  visual impairment.  These 
issues are not in appellate status and will not be addressed 
by the Board.  38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  In an April 1994 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus; the 
veteran did not appeal.  Evidence received since the April 
1994 determination by the RO is cumulative or redundant of 
evidence previously considered, or the additional evidence, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

2.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for avitaminosis, 
beriberi, helminthiasis, pellagra, psychosis, post-traumatic 
osteoarthritis, IBS, or peripheral neuropathy.

3.  The veteran has submitted competent evidence to show a 
plausible claim for service connection for PUD.

4.  The veteran's PTSD (which is his only compensable 
service-connected condition, and which is currently rated 70 
percent) renders him unable to obtain or retain employment, 
and results in total occupational impairment.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen claims for service connection for bilateral hearing 
loss and tinnitus; and the April 1994 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).
 
2.  The veteran has not submitted evidence of well-grounded 
claims for service connection for avitaminosis, beriberi, 
helminthiasis, pellagra, psychosis, post-traumatic 
osteoarthritis, IBS, or peripheral neuropathy.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  The veteran has submitted evidence of a well-grounded 
claim for service connection for PUD.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The criteria for a rating of 100 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.16(c), 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from September 1942 to 
October 1945.  He was a POW from January 1944 to May 1945.  
His established service-connected disabilities include PTSD, 
rated 70 percent disabling, and a scar of the right knee, 
rated noncompensable.

A review of the veteran's service medical records shows that 
on medical examination performed for induction purposes in 
September 1942, no pertinent defect was noted.  His hearing 
was 20/20 (normal) on voice tests.  On medical examination 
performed upon separation from service in September 1945, no 
pertinent defect was noted.  The service separation 
examination revealed that his hearing was 15/15 (normal) on 
whispered voice test.  Service medical records are negative 
for bilateral hearing loss, tinnitus, avitaminosis, beriberi, 
helminthiasis, pellagra, psychosis, post-traumatic 
osteoarthritis, IBS, PUD, peripheral neuropathy, and 
localized edema.

Post-service medical records are entirely negative for 
avitaminosis, beriberi, helminthiasis, pellagra, psychosis, 
post-traumatic osteoarthritis, IBS, and peripheral 
neuropathy.

In a November 1985 Former POW Medical History, the veteran 
reported that he had an inadequate diet during his captivity, 
during which time he incurred dysentery, vitamin deficiency, 
and diphtheria.  He denied having beriberi, a skin disease, 
pellagra, or worms.  He said that during his captivity he had 
impaired vision, poor night vision, partial blindness, a 
hearing disorder, numbness, tingling, or pain in the fingers 
or feet, excessive thirst, blisters, pale skin, nausea, 
diarrhea, aches or pains in the muscles and/or joints, and 
fever.  He stated that during his captivity, he did not have 
chest pain, rapid heart beats, skipped or missed heart beats, 
skin rashes, dry scaly skin, numbness or weakness in the arms 
or legs, skin ulcers, joint swelling, swelling of the legs 
and/or feet, swelling of the muscles, or broken bones.  He 
reported that medical treatment was inadequate during his 
captivity.

At a December 1985 VA POW screening examination, the veteran 
reported that his father had a history of heart disease, and 
said he had a heart murmur on induction into military 
service.  He complained of occasional diarrhea, and joint 
aching.  The diagnostic impression was no residual organic 
disease.  A loud precordial systolic murmur was noted; the 
diagnosis was aortic sclerosis, and an echocardiogram was 
recommended.

A report of a March 1986 POW social survey shows that the 
veteran reported that during his period as a POW, he 
underwent forced marches, malnutrition, lice, and diphtheria, 
and slept in the snow.  He stated that he incurred a back 
injury during service.  He said that he had retired in 1985 
after working for 36 years at Bethlehem Steel and for 13 
years at Coca-Cola, and that he currently received benefits 
from the Social Security Administration (SSA).

In March 1986, the veteran submitted claims for service 
connection for conditions related to his period as a POW.

At a May 1986 VA examination, the examiner noted no cardiac 
enlargement.  A low-pitched systolic ejection murmur was 
noted.  On examination of the digestive system, there was no 
tenderness, mass, or hepatomegaly.  An X-ray study of the 
lumbosacral spine showed osteophytic spurring at L2 and L3, 
and degenerative arthritis involving the apophyseal joints 
between L4 and L5 and the sacroiliac joints.  The diagnoses 
were aortic sclerosis, a history of a remote back injury, and 
degenerative joint disease of the lumbosacral spine.  

At a June 1986 VA psychiatric examination, the Axis I 
diagnosis was mild to moderate generalized anxiety disorder, 
associated with physical problems.  A psychosis was not 
diagnosed.

An August 1986 VA echocardiogram was within normal limits.

In an October 1986 decision, the RO, in pertinent part, 
granted service connection for generalized anxiety disorder, 
with a 10 percent rating, and denied service connection for 
bilateral hearing loss and residuals of vitamin deficiency.  
The veteran filed a timely notice of disagreement relating to 
service connection for bilateral hearing loss, and the RO 
promulgated a statement of the case on this issue.  At a June 
1987 RO hearing, the veteran withdrew his appeal on this 
issue, and the October 1986 decision became final.  Evidence 
submitted subsequent to this decision is summarized below.

At the June 1987 RO hearing, the veteran submitted a 
photocopy of a German medical record from his period of POW 
captivity.  A VA translation of such document indicated that 
the veteran was treated for dysentery on three occasions in 
May 1944.

In November 1987, the veteran submitted lay statements from 
fellow servicemembers which collectively relate that the 
veteran suffered from frostbite, diphtheria, and a foot 
injury during his POW captivity.  One letter states that the 
veteran complained of his back during service.

VA outpatient treatment records dated from June 1992 to 
November 1993 reflect treatment for a variety of conditions, 
including cataracts, aortic stenosis, and benign prostatic 
hypertrophy (BPH).  A May 1993 treatment note reflects 
diagnoses of aortic and mitral valve disease, inactivity, and 
PTSD.

In June 1993, the veteran submitted, in pertinent part, 
claims for service connection for bilateral hearing loss, 
stomach problems, and an irritable colon, and a claim for an 
increased rating for his service-connected psychiatric 
disorder.  He asserted that he currently had hearing loss 
which was caused during service by noise exposure, including 
the landing boats, shelling, and prison camp.  In a July 1993 
statement, the veteran submitted a claim for service 
connection for tinnitus.

At a July 1993 VA examination, the veteran reported that he 
had hearing loss since military service, and complained of 
tinnitus which occurred on average once per month.  He said 
that he incurred hearing loss as a result of heavy military 
noise exposure.  He also reported civilian noise exposure.  
Audiometric testing revealed that pure tone decibel 
thresholds were recorded at 500, 1,000, 2,000, 3,000 and 
4,000 hertz as 20, 25, 20, 55, and 65 respectively, in the 
right ear; and 20, 20, 15, 25, and 45 in the left ear.  His 
speech discrimination was 90 percent correct in the right 
ear, and 94 percent correct in the left ear.  The diagnosis 
was right ear moderate sloping to severe sensorineural 
hearing loss from 3000 to 8000 hertz, and left ear moderate 
sensorineural hearing loss from 4000 to 8000 hertz.

At a November 1993 POW Social Survey, the veteran reported 
combat experiences and stated that during his POW captivity 
in Germany, he suffered frostbite and diphtheria, and lost 
weight to the point that he weighed only 75 pounds.  He said 
he was temporarily blind after that illness.  He stated that 
he had adjustment problems when he returned home, and was 
married from 1948 to 1979, when his wife died.  He said his 
marriage was stormy, and he drank alcohol from the date of 
separation from service until 1981.  He had three children, 
one of whom lived with him.  He reported that he retired in 
1972 because he was too frustrated with work.  He complained 
of constant anxiety, sleep impairment, nightmares, 
hypervigilance, and said he easily became frustrated and had 
been a loner since his POW experience.  He reported that he 
was a member of the ex-POW psychosocial support group which 
met regularly at a VA Medical Center, which helped him to 
deal with his PTSD.  He also complained of poor eyesight, 
back problems, residuals of frostbite, arthritis, stomach 
problems, and a bowel obstruction.

At a November 1993 VA POW protocol examination, the veteran 
reported that he took medication for his nerves, to help him 
sleep, and for arthritis.  On examination, the only findings 
were an aortic systolic murmur and benign prostatic 
hypertrophy.  The diagnoses were aortic stenosis and BPH.

At a December 1993 VA psychiatric examination, the veteran 
reported that during his POW captivity, he went through 
several traumatic incidents, and suffered from diarrhea and 
lost a considerable amount of weight.  He said he saw several 
people being killed, and he also killed several people.  He 
stated that he worked for Bethlehem Steel Company from 1936 
to 1972, and for the Coca-Cola Company from 1972 to 1985.  He 
said he currently received VA benefits, SSA benefits, and two 
pensions.  He reported current nightmares of being in the POW 
camp and of killing people.  He complained of sleep 
impairment and constant flashbacks, and said he did not want 
to mix with other people, and stayed at home most of the 
time.  He reported intrusive thoughts of his POW experiences, 
and said car backfires and war movies triggered his 
flashbacks.  He reported that he received sleep medication 
and "nerve pills" from his private doctor.  The examiner 
indicated that the veteran showed very poor social and 
industrial adaptation, his thought processes were organized, 
his appetite was erratic, and there were no overt signs of 
psychosis.  The veteran had a hyperalert reaction; loud 
noises bothered him.  The veteran was in contact with 
reality, and was oriented to time, place, and self.  He had 
low frustration tolerance and easily became upset at times.  
The veteran's affect was anxious, and he had a few crying 
spells during the interview.  His speech was logical, 
relevant, and coherent, he was friendly and cooperative, and 
his dress was appropriate.  The Axis I diagnosis was PTSD, 
chronic, delayed.

In an April 1994 decision, the RO, in pertinent part, 
recharacterized the veteran's service-connected psychiatric 
disorder as PTSD and assigned a 30 percent rating for the 
condition, determined that new and material evidence had not 
been submitted sufficient to reopen a previously denied claim 
for service connection for bilateral hearing loss, and denied 
service connection for tinnitus.  The veteran was notified of 
this decision in May 1994, and he did not appeal.

VA outpatient treatment records dated from January 1995 to 
October 1996 reflect treatment for a variety of conditions, 
including cataracts, low back pain, arthritis of the spine, 
facet degenerative joint disease, spondylosis, mild xerosis 
of the forearms, arthralgias, bursitis, and lipomas.  A May 
1995 treatment note indicates diagnoses of aortic 
sclerosis/questionable coronary artery disease, and 
dyspepsia.  A January 1996 treatment note shows that the 
veteran had a history of an upper gastrointestinal bleed 
secondary to an arteriovenous malformation.  The examiner 
noted that a subsequent colonoscopy showed a hyperplastic 
rectal polyp; the diagnosis was a hyperplastic polyp.  A 
September 1996 treatment note shows that the veteran had a 
prior medical history of rheumatoid arthritis, PTSD, and an 
upper gastrointestinal bleed.

In July 1995, the RO received the veteran's claims for 
service connection for all presumptive POW conditions, for 
bilateral hearing loss and tinnitus, and his claim for an 
increased rating for service-connected PTSD.

By a letter to the veteran dated in August 1995, the RO 
requested that he provide new and material evidence relating 
to his application to reopen claims for service connection 
for bilateral hearing loss and tinnitus.  The veteran did not 
respond to this letter.
 
In a September 1995 Former POW Medical History, the veteran 
reported that during his captivity, he had dysentery, vitamin 
deficiency, pellagra, diphtheria, and a knee injury.  He 
stated that during that period, he also had impaired vision, 
partial blindness, a hearing disorder, excessive thirst, 
swollen glands, skin rashes, numbness or weakness in the arms 
or legs, nausea, diarrhea, aches or pains in the muscles 
and/or joints, fever, unsteady gait, swelling of the legs 
and/or feet, and psychological or emotional problems.  He 
said he received inadequate medical treatment during his 
captivity.  He stated that he was unable to function or work 
because of psychological or emotional stress, and because he 
was "too old."  He stated that he was nervous all the time, 
and any little thing bothered him, such as crowds, loud 
noises, or a loud muffler noise.  He said he tried to stay 
away from crowds and felt boxed in.  He said his prison 
experience caused him to have a bad marriage, and it hurt his 
wife and children.

At a November 1995 VA psychiatric examination, the veteran 
complained of sleep impairment, and said he could hardly 
sleep for 2 hours.  He reported constant nightmares, night 
sweats, and flashbacks of his POW experience and service 
experiences.  He said his appetite was erratic, his 
concentration was impaired under stress, and he could not 
tolerate crowds and loud noises. The veteran reported 
intrusive thoughts of his World War II experiences, he was 
unable to tolerate 4th of July firecrackers, and he avoided 
groups, crowds, and loud gatherings.  The veteran reported 
that he isolated himself, and denied alcohol abuse.  The 
veteran complained of arthritis and back pain.  On 
examination, the veteran's affect was anxious and concerned, 
his speech was logical, relevant, and coherent, he was 
friendly and cooperative, and his dress was appropriate.  The 
examiner noted that the veteran showed poor social and 
industrial adaptation.  The veteran's thought processes were 
organized and there were no signs of psychosis.  The veteran 
denied any auditory or visual hallucinations and was in good 
contact with reality.  He was oriented to time, place, and 
self, and his reasoning, insight, and judgment were adequate 
with respect to daily activities. The Axis I diagnosis was 
PTSD, chronic, delayed, and the Axis III diagnosis was 
arthritis by history.

In a January 1996 decision, the RO granted an increased 50 
percent rating for service-connected PTSD; the veteran 
appealed for a higher rating.

By a statement dated in September 1996, the veteran asserted 
that he had a heart condition due to his POW experience.  He 
enclosed a July 1996 statement by [redacted].  In this 
statement, Mr. [redacted] said that he was a POW with the veteran 
during service, and related that he recalled that both he and 
the veteran had painful swelling of the legs and ankles, and 
had an inadequate diet consisting of only potatoes and bread.

By a statement dated in January 1997, the veteran asserted 
that his PTSD had not improved as his nerves were worse than 
ever, and he was unable to work.  He said he retired at age 
53 due to his nerves.  He stated that he had a history of 
edema and swelling of the feet, ankles, and legs.  He said 
that during his captivity, he had malnutrition and vitamin 
deficiency which caused eye weakness and diphtheria.  He 
related that he also had diarrhea during his captivity.  He 
said he currently had arthritis in the back, hands, and legs.  
He stated that he had always had bowel trouble.  He said his 
daughter and lady friend had asked him why he did not get a 
hearing aid, and he reported current tinnitus.

By a statement dated in January 1997, Mr. [redacted] related that 
during their captivity, at one point, the veteran had 
difficulty in going to the toilet, fell when he tried to 
stand, began to shake, and collapsed, at which point he was 
taken to the hospital, where he remained for one month.  He 
said that when the veteran returned, he was very thin and was 
"out of it."  He stated that the barracks leader told him 
that the veteran had diphtheria and would probably die.

VA outpatient treatment records dated from February 1997 to 
May 1998 reflect treatment for a variety of conditions 
including PTSD, with weekly group sessions with the Ex-POW 
Support Group, and periodic individual therapy.  An August 
1997 POW coordinator note shows that the veteran reported he 
was not in contact with 2 of his 3 children.  A November 1997 
echocardiogram showed severe aortic stenosis with mild aortic 
regurgitation, mild mitral regurgitation, and concentric left 
ventricular hypertrophy with normal left ventricle function.  
A December 1997 electrocardiogram showed sinus bradycardia.  
A December 1997 cardiac catheterization report showed normal 
coronary arteries.  A January 1998 POW coordinator note shows 
that the veteran reported a sharp increase in PTSD symptoms; 
sleep disturbances and nightmares had become more frequent, 
and he was far more anxious and depressed.  He said that it 
was the anniversary of the date of his capture.  A February 
1998 outpatient treatment record shows that an X-ray study 
revealed mild degenerative joint disease of the right hip and 
degenerative joint disease of the lumbosacral spine; the 
diagnostic assessment was right lumbar polyradiculopathy.  A 
March 1998 POW coordinator note indicates that the veteran 
reported a continued increase in PTSD symptoms.

Private medical records dated in April 1997 from Millard 
Fillmore Surgery Center reflect treatment for a cataract of 
the left eye.  On admission, the treating physician noted 
that the veteran had a history of arthritis, dry skin, PUD 
(resulting in a severe bleed), and a history of a heart 
murmur.  The examiner noted that the veteran denied other 
heart disorders.  The diagnostic impressions on physical 
examination were PUD, prophyllaxed heart murmur, arthritis, 
and a cataract.  

At a May 1998 VA psychiatric examination, the veteran stated 
that since separation from service, he had never been able to 
live normally.  He said he could still smell burning flesh 
and was very remorseful about killing people.  He complained 
of nightmares, night sweats, flashbacks, and impaired 
concentration.  He said he had a gun collection and had 
placed a loaded gun to his head on a couple of occasions, but 
then dropped the gun.  He stated that he was attempting to 
dispose of his collection because when he was upset he might 
hurt himself or others.  He said that since separation from 
service, he had never been able to feel close to his family, 
and he felt isolated from them.  He claimed that anything 
which resembled a POW camp made him very angry.  He said he 
attacked a man at work and was prematurely retired in 1972.  
He complained of panic-like attacks with intense anxiety, and 
said he had recurrent nightmares of a German with a knife who 
says, "You killed my son."  He said he was quickly angered 
and was unable to control his anger.  He recounted a recent 
episode while he was driving in which a woman made a gesture 
at him.  He said he became so angry that he chased her into a 
plaza and tried to run after her; he claimed that if he could 
have reached her he probably could have choked and killed 
her.  He said he thought every day about surviving his POW 
experience and felt a lot of survival guilt.  He stated that 
he attended POW support groups and also received individual 
counseling.  He said he was taking Apresoline for anxiety and 
Dalmane for sleep impairment, and that he received such 
medication from a family physician.  

On examination, the veteran was oriented to time, place and 
person.  He denied any delusions or hallucinations.  He 
freely admitted to nightmares, flashbacks, night sweats and 
rage which he had difficulty controlling.  His memory for 
remote events was "pretty good."  His reasoning and 
judgment were adequate for daily living, and his thought 
processes were organized.  He admitted both homicidal and 
suicidal ideation.  The Axis I diagnosis was PTSD, chronic, 
delayed.  The global assessment of functioning was 45.  The 
examiner indicated that the veteran had severe obsessional 
thoughts about his POW experience, and had both suicidal and 
homicidal ideation, "severe impairment in social work," and 
had very few friends and was angry most of the time.

In a September 1998 decision, the RO granted an increased 70 
percent rating for service-connected PTSD, and granted a TDIU 
rating.

II.  Analysis

A.  New and Material Evidence to Reopen Claims for Service 
Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service incurrence for 
organic diseases of the nervous system, including 
sensorineural hearing loss, will be presumed if manifest to a 
compensable level within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In the present case, a claim for service connection for 
bilateral hearing loss was twice previously denied by the RO, 
most recently in an April 1994 decision.  A claim for service 
connection for tinnitus was also denied by the RO in an April 
1994 decision.  The veteran did not appeal either of these 
determinations; and this decision is considered final, with 
the exception that the claims may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

When the RO denied service connection for bilateral hearing 
loss and tinnitus in April 1994, it considered service 
medical records from the veteran's period of active service 
(1942 to 1945) showing that on separation medical 
examination, no hearing loss was demonstrated and the records 
were negative for tinnitus.  At the time of the April 1994 RO 
decision, there was medical evidence of a current hearing 
loss disability and current tinnitus, but there was no 
medical evidence linking such with the veteran's service.  
The RO considered a July 1993 VA audiological examination in 
which the veteran reported both service and civilian noise 
exposure.

Evidence submitted since the April 1994 RO decision includes 
VA and private medical records from the 1990s, many years 
after service, reflecting treatment for unrelated conditions.  
Such medical records are not relevant to the claims for 
service connection for bilateral hearing loss and tinnitus.  
While this evidence is new, it is not material evidence as it 
does not bear directly and substantially upon the specific 
matter under consideration and therefore is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge, 
supra.

Since the 1994 RO decision, the veteran has submitted 
statements, to the effect that he has bilateral hearing loss 
and tinnitus which were incurred during military service.  
The veteran's assertions are not new as they are duplicative 
of his statements which were of record at the time of the 
prior final denial of the claims for service connection.  
Reid v. Derwinski, 2 Vet. App. 312 (1992). 

The veteran has not submitted medical evidence linking 
current bilateral hearing loss or tinnitus with service or 
demonstrating a compensable degree of sensorineural hearing 
loss within one year after separation from service, despite 
multiple opportunities to do so. 

The Board concludes that new and material evidence has not 
been submitted since the April 1994 decision which denied 
service connection for bilateral hearing loss and tinnitus.  
Thus, the claims have not been reopened, and the April 1994 
RO decision remains final.

B.  Service Connection for Avitaminosis, Beriberi, 
Helminthiasis, Pellagra, a Psychosis, Post-Traumatic 
Osteoarthritis, IBS, and Peripheral Neuropathy

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§  1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Where a veteran was a POW for 30 days or more, and develops 
certain chronic diseases (including avitaminosis, beriberi, 
helminthiasis, pellagra, psychosis, post-traumatic 
osteoarthritis, IBS, and peripheral neuropathy) to a 
compensable degree at any time after service, the diseases 
will be rebuttably presumed to have been incurred in service.  
One such disease is beriberi (including beriberi heart 
disease), and for purposes of the presumption, the term 
beriberi heart disease includes ischemic heart disease in a 
former POW who experienced localized edema during captivity.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran claims service connection for avitaminosis, 
beriberi, helminthiasis, pellagra, a psychosis, post-
traumatic osteoarthritis, IBS, and peripheral neuropathy, 
which he asserts were incurred during military service as a 
result of his POW captivity.   His claims present the 
threshold question of whether he has met his initial burden 
of submitting evidence to show that his claims are well 
grounded, meaning plausible.  If he has not presented 
evidence that his claims are well grounded, there is no duty 
on the part of the VA to assist him with his claims, and the 
claims must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claims for 
service connection to be plausible or well grounded, they 
must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), of incurrence 
or aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service disease or injury and the 
current disability (medical evidence, although the nexus 
requirement may also be satisfied by legal presumptions of 
service incurrence).  Caluza v. Brown, 7 Vet. App. 498 
(1995).  Specifically with regard to service connection 
claims based on POW presumptive diseases, a claim is well 
grounded if the veteran was a POW for at least 30 days and he 
presents medical evidence of a current diagnosis of a listed 
POW disease that is compensable.  Greyzck v. West, 12 
Vet.App. 288 (1999); Suttmann v. Brown, 5 Vet. App. 127 
(1993).

The veteran was a POW for over a year during World War II.  
The service medical records are negative for avitaminosis, 
beriberi, localized edema, helminthiasis, pellagra, 
psychosis, post-traumatic osteoarthritis, IBS, or peripheral 
neuropathy.  One translated document shows that the veteran 
was treated for dysentery during his captivity.

In a November 1985 Former POW Medical History, the veteran 
said that during his captivity he had numbness, tingling, or 
pain in the fingers or feet, dysentery, vitamin deficiency, 
and diphtheria.  He denied having beriberi, a skin disease, 
pellagra, worms, or skin rashes, and denied joint swelling 
and swelling of the legs and/or feet.  In contrast, in a 
September 1995 Former POW Medical History, he reported that 
during his captivity, he had dysentery, vitamin deficiency, 
pellagra, diphtheria, a knee injury, skin rashes, numbness or 
weakness in the arms or legs, nausea, diarrhea, aches or 
pains in the muscles and/or joints, fever, unsteady gait, 
swelling of the legs and/or feet, and psychological or 
emotional problems. 

Post-service medical records are entirely negative for 
diagnoses of avitaminosis, beriberi, beriberi heart disease, 
helminthiasis, pellagra, psychosis, post-traumatic 
osteoarthritis, IBS, or peripheral neuropathy.  Some of the 
records demonstrate that the veteran has degenerative joint 
disease.  The first diagnosis of degenerative joint disease 
is dated in the mid-1980s, approximately 40 years after 
separation from service, well beyond the 1-year non-POW 
presumption for service incurrence.  There is no medical 
evidence attributing the veteran's degenerative joint disease 
to trauma.  Degenerative joint disease (which has not been 
medically associated with trauma) is not subject to the POW 
presumption.  Greyzck, supra; Cross v. Derwinski, 2 Vet.App. 
150 (1992).

Some of the medical records show that the veteran currently 
has cardiac disorders, but neither beriberi heart disease nor 
ischemic heart disease has been diagnosed, and his current 
cardiac disorders are not subject to the POW presumption.  
The veteran specifically claims service connection for 
beriberi heart disease (ischemic heart disease) under the POW 
presumption.  While the veteran and a fellow POW have 
reported that he had localized edema during captivity (one of 
the requirements for the presumption to apply), there has 
never been a medical diagnosis of ischemic heart disease 
(which typically involves coronary artery disease).  In fact, 
the medical records note normal coronary arteries. 

The veteran has asserted that he has avitaminosis, beriberi, 
helminthiasis, pellagra, psychosis, post-traumatic 
osteoarthritis, IBS, and peripheral neuropathy due to his POW 
experiences.  As a layman, he is not competent to render an 
opinion regarding diagnosis, and his statements do not serve 
to make his claims well grounded.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The veteran has not presented competent medical evidence of 
current avitaminosis, beriberi, helminthiasis, pellagra, 
psychosis, post-traumatic osteoarthritis, IBS, or peripheral 
neuropathy as required for well-grounded claims.  Without 
such evidence, the claims for service connection are 
implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Greyzck, supra; Caluza, supra; 
Suttmann, supra..

C.  Service Connection for PUD

The veteran also claims service connection for PUD.

When a veteran was interned as a POW for at least 30 days, 
and PUD becomes manifest to a compensable degree at any time 
after service, such disease shall be presumed to have been 
incurred in service; the presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(c).

The Board notes that private medical records dated in April 
1997 reflect that the veteran has a history of PUD with a 
gastrointestinal bleed, and indicate a diagnosis of PUD (even 
though detailed findings to support the diagnosis were not 
set forth).  A January 1996 VA medical record shows that the 
veteran had a history of an upper gastrointestinal bleed 
secondary to an arteriovenous malformation.  

The Board finds that the veteran's claim for service 
connection for PUD is well grounded, meaning plausible, as he 
was a POW for more than 30 days and has a current diagnosis 
of PUD (even if the diagnosis is questionable at this point).  
38 U.S.C.A. § 5107(a); Greyzck, supra.

Thus, the Board allows the appeal to the extent that it finds 
that the claim is well grounded.  This does not mean that 
service connection is granted; rather, the merits of the 
claim are subject to further review, after the remand action 
discussed below.

D.  Increased Rating for PTSD

The veteran's claim for an increase in a 70 percent rating 
for his service-connected PTSD is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised, 
effective November 7, 1996.  As the veteran's claim for an 
increased rating for PTSD was pending when the regulations 
changed, either the prior or current rating criteria may 
apply, whichever are most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1990).

The veteran's PTSD was initially evaluated under 38 C.F.R. § 
4.132, Code 9411 (effective prior to November 7, 1996).  The 
old criteria provide that a 70 percent rating is assigned 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that the 
criteria in 38 C.F.R. § 4.132, Diagnostic Code 9411, for a 
100 percent rating were each independent bases for granting a 
100 percent rating).

In addition, prior to the revision in the criteria governing 
the evaluation of mental disabilities, VA regulation provided 
that, where the only compensable service-connected disability 
was a mental disorder that warranted a 70 percent rating 
under the rating criteria, a 100 percent schedular rating was 
to be assigned if the mental disorder precluded the veteran 
from securing or following a substantially gainful 
occupation.  38 C.F.R. § 4.16(c) (1996).  Subsection (c) has 
been removed from the rating schedule, effective November 7, 
1996.  However, since this appeal was pending before then, 
the old regulation can still be considered and applied.  
Karnas, supra.

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411.  
The new rating criteria provide that a 70 percent rating is 
to be assigned for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board notes that the medical records from recent years 
show deterioration in the veteran's PTSD.  At a VA 
examination in November 1995, the veteran's affect was 
anxious and concerned, his speech was logical, relevant, and 
coherent, he was friendly and cooperative, and his dress was 
appropriate, he showed poor social and industrial adaptation, 
his thought processes were organized and there were no signs 
of psychosis.  He was oriented to time, place, and self, and 
his reasoning, insight, and judgment were adequate with 
respect to daily activities.  The doctor at the most recent 
VA compensation examination in May 1998 described major 
symptoms of PTSD and opined that PTSD was severe.  He was 
oriented to time, place and person, denied any delusions or 
hallucinations, and complained of nightmares, flashbacks, 
night sweats and rage which he had difficulty controlling.  
His memory for remote events was "pretty good."  His 
reasoning and judgment were adequate for daily living, and 
his thought processes were organized.  He admitted both 
homicidal and suicidal ideation. The Board notes that an 
examiner's classification of the level of impairment is not 
controlling for rating purposes.  38 C.F.R. § 4.130 
(effective prior to November 7, 1996); 38 C.F.R. § 4.126 
(effective November 7, 1996).  The focus of the rating 
process is on industrial impairment from the service-
connected psychiatric disorder, and social impairment is 
significant only as it affects earning capacity. 38 C.F.R. § 
4.129 (effective prior to November 7, 1996); 38 C.F.R. § 
4.126 (effective November 7, 1996).

In assigning the current 70 percent rating, the RO found that 
the veteran's PTSD produces occupational and social 
impairment with deficiencies in most areas (new rating 
criteria).  The RO granted a TDIU rating based on the 
veteran's inability to work.  His only compensable service-
connected disability is PTSD, and the RO essentially conceded 
such condition prevents employment.

After review of all the evidence, it is the judgment of the 
Board that the veteran's PTSD renders him unable to obtain or 
retain employment, and such supports a 100 percent schedular 
rating under the old criteria.  38 C.F.R. § 4.16(c), § 4.132, 
Code 9411 (1996).  Under the new criteria, total occupational 
impairment from PTSD is also shown, and such also supports a 
100 percent rating.  38 C.F.R. § 4.130, Code 9411 (1999).  
The benefit-of-the-doubt rule has been applied in reaching 
this decision.  38 U.S.C.A. § 5107(a).


ORDER

The application to reopen a claim for service connection for 
bilateral hearing loss is denied.

The application to reopen a claim for service connection for 
tinnitus is denied.

Service connection for avitaminosis is denied.
Service connection for beriberi is denied.

Service connection for helminthiasis is denied.

Service connection for pellagra is denied.

Service connection for psychosis is denied.

Service connection for post-traumatic osteoarthritis is 
denied.

Service connection for IBS is denied.

Service connection for peripheral neuropathy is denied.

The claim for service connection for PUD is well grounded; 
the appeal is granted only to this extent.

An increased 100 percent rating for PTSD is granted.


REMAND

As noted above, the Board has found that the claim for 
service connection for PUD is well-grounded, and the Board 
notes that the file indicates there is a further VA duty to 
assist him in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.159.

A VA examination is in order to determine whether the veteran 
currently has PUD, and whether it is manifest to a 
compensable degree.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(c).  The RO should also contact the veteran 
and ask him to identify any medical treatment he may have 
received for PUD since separation from service.

Therefore, the claim for service connection for PUD is 
REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
identify any sources of treatment for PUD 
or a gastrointestinal bleed since 
separation from service, and the RO 
should obtain the related treatment 
records in accordance with 38 C.F.R. § 
3.159.

2.  The veteran should undergo a VA 
gastrointestinal examination to determine 
whether he has PUD.  If the doctor 
determines that the veteran has PUD, he 
should assess the severity of such and 
should identify the location of any 
ulcer.  All necessary tests should be 
performed.  The claims folder should be 
provided to and reviewed by the doctor in 
conjunction with the examination.

3.  Thereafter, the RO should review the 
claim for service connection for PUD.  If 
the claim remains denied, then a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

